NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


VITAL ANICETTE,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1774
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Christine Greider, Judge.

Vital Anicette, pro se.



PER CURIAM.


              Affirmed.


BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.